Exhibit 10.7

 

DEMAND PROMISSORY NOTE

 



$300,000.00 August 29, 2019



 

FOR VALUE RECEIVED, the undersigned, Technical Communications Corporation, a
Massachusetts corporation with its principal place of business at 100 Domino
Drive, Concord, Massachusetts 01742 (the “Maker”) hereby promises to pay to Carl
H. Guild, Jr., an individual residing at 14 Algonquin Avenue, Andover,
Massachusetts 01810 (the “Holder”), the principal sum of Two Hundred and fifty
Thousand Dollars ($300,000.00), in lawful money of the United States of America,
ON DEMAND, with interest from the date hereof on the whole amount of such
principal sum remaining from time to time unpaid at the rate per annum of two
percent (2.0%).

 

Maker may prepay this Note, in whole or in part, at any time without premium or
penalty. Any partial prepayment shall be applied first against all accrued
interest through the date of the prepayment and second against the principal
amount outstanding. Interest shall be computed on the basis of a three hundred
and sixty five (365) day year and shall be paid for the actual number of days on
which principal is outstanding.

 

All payments of principal and interest on this Note shall be payable to the
Holder at the above address, or at such other place in the United States of
America as the Holder may from time to time designate in writing at least ten
(10) days before such payment is due.

 

The entire unpaid principal balance of, and all accrued unpaid interest on, this
Note shall, at the option of the Holder, become forthwith due and payable
without notice or demand upon the happening of any of the following events of
default: (a) default in payment as required hereunder and such default continues
for ten (10) days after such payment is due; or (b) appointment of a receiver of
any property, common law assignment or trust mortgage for the benefit of
creditors, the commencement of any kind of insolvency proceedings, or the filing
of any proceedings under any bankruptcy or other law relating to the relief of
debtors (and, if such action or proceeding is involuntary on the part of such
Maker, such action or proceeding is not dismissed within ninety (90) days), of,
by or against either Maker.

 

No delay or omission by the Holder in exercising or enforcing any of his powers,
rights, privileges, remedies or discretions hereunder shall operate as a waiver
thereof on that or any other occasion, and no single or partial exercise of any
right hereunder shall preclude other or future exercise thereof. No waiver of
any right or remedy hereunder on any occasion shall be construed as a bar or
waiver of any such right or remedy on any future occasion, nor as a continuing
waiver. Maker agrees that no variance, extension or renewal of this Note shall
affect the absolute and unconditional liability of Maker hereunder.

 

Maker hereby waives presentment, demand, notice of protest, suretyship defenses,
and all other demands and notices in connection with the delivery, acceptance,
performance, default and/or enforcement of this Note or of any rights hereunder.
Maker will pay to the Holder on demand all costs and expenses, including
reasonable attorneys’ fees, relating to the collection and/or enforcement of
this Note or of any rights hereunder.

 

This Note shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Massachusetts. If any provision of this Note is held
to be invalid or unenforceable by a court of competent jurisdiction, the other
provisions of this Note shall remain in full force and effect.

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed as a sealed
instrument, all as of the day, month, and year first written above.

 



    Technical Communications Corporation       /s/ W. Neal Grinnell   By:   /s/
Michael P. Malone Witness   Name:   Michael P. Malone     Title: Chief Financial
Officer







 

 



 

